                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                            No. 3:11-cr-00060-HZ-6
                                                     (3:15-cv-00764-HZ)
              Plaintiff,
                                                     OPINION & ORDER
       v.

KINGSLEY IYARE OSEMWENGIE,

              Defendant.

Billy J. Williams
United States Attorney
Geoffrey A. Barrow
Assistant United States Attorney
U.S. Attorney’s Office, District of Oregon
1000 SW Third Ave., Suite 600
Portland, OR 97204

       Attorneys for Plaintiff

Michelle A. Ryan
Law Office of Michelle A. Ryan, LLC
3050 SE Division Street, Suite 225
Portland, OR 97202

       Attorney for Defendant

1 – OPINION & ORDER
HERNÁNDEZ, District Judge:

       On December 4, 2012, Defendant pleaded guilty, without a plea agreement, to conspiracy

to distribute oxycodone and use communication facilities, conspiracy to launder drug proceeds,

and conspiracy to violate the travel act. On April 29, 2013, Defendant was sentenced to 210

months in custody. Now, Defendant moves to vacate and correct his sentence pursuant to 28

U.S.C. § 2255, arguing that he received ineffective assistance of counsel.

       This is a case about a lawyer with serious professional failings. The Court finds,

however, that these failings did not impact the outcome of Defendant’s underlying criminal case.

Accordingly, Defendant’s motion is denied.

                                        BACKGROUND

I.     Investigation and Indictment

       In January of 2011, the Government obtained authorization to intercept communications

between parties suspected of distributing drugs. Gov’t. Resp. at 1, ECF 841. On March 17, 2011,

authorities searched several properties involved in its investigation, including properties owned

by Defendant in Florida and Nevada. Id. Defendant was charged in a three-count indictment

alleging that he, along with 17 co-defendants, operated the largest oxycodone trafficking ring

ever found in the District of Oregon. Id.; Third Sup. Indict., ECF 192. Defendant was accused of:

(1) obtaining tens of thousands of oxycodone pills and distributing the pills throughout the

country; and (2) laundering the proceeds from the oxycodone sales through numerous bank

accounts and shell corporations. Third Sup. Indict., ECF 192.

II.    Retention of Mr. Bertoni as Counsel and Initial Discovery

       Defendant’s father, Dr. Lantis Osemwengie, was referred to Gary Bertoni by an attorney

in Nevada who previously represented Defendant in a separate matter. Def.’s Ex. 101 (“Dr.


2 – OPINION & ORDER
Osemwengie Decl.”) at ¶ 2, ECF 943-1. Dr. Osemwengie testified that he did not want his son to

be represented by a public defender because he was concerned a public defender would do the

bare minimum on his son’s case. Accordingly, in April of 2011, he retained Mr. Bertoni to

represent Defendant for a non-refundable flat fee of $10,000. Id. at ¶ 4; Def.’s Ex. 111 at 1–2,

ECF 943-13. The fee agreement contained a trial escalation clause that required Defendant to

pay $4,000 if the case went to trial. Def.’s Ex. 111. The agreement also provided that, if the case

was determined to be a “complex drug case,” defined as “a case where discovery, as it pertains

specifically to CLIENT, exceeds 10,000 pages,” then the flat fee would need to be adjusted to

reflect the complexity of the case. Id. at 1. At the evidentiary hearing, Mr. Bertoni acknowledged

that there were inherent risks involved in flat-fee agreements because cases that take more time

generate less income. He testified that there is generally no advantage to having a flat-fee case

linger on, especially once the attorney has spent time preparing for trial. The complex case and

trial escalation clauses were intended to mitigate that risk.

       Before signing the agreement, Dr. Osemwengie questioned the cost increase stipulation

in the case of a complex drug case designation. Dr. Oswemwengie Decl. ¶ 3; Def.’s Ex. 112 at 1,

ECF 943-14. Mr. Bertoni assured Dr. Osemwengie that “[t]here is nothing about [his] son’s case

that is extraordinary or that suggests it would be designated a Complex Drug Case.” Def.’s Ex.

112. Mr. Bertoni testified that at the time he was negotiating the agreement with Dr.

Osemwengie, no discovery had been provided and he had not seen anything indicating the case

would be complex. After receiving these reassurances from Mr. Bertoni, Dr. Osemwengie signed

the retainer and paid an $8,000 down payment towards the flat fee. Dr. Oswemwengie Decl. ¶ 4;

Def.’s Ex. 112 at 1.




3 – OPINION & ORDER
       On April 11, 2011, Federal Public Defender Steve Wax, defense attorney for one of

Defendant’s co-defendants, sent a letter to Mr. Bertoni, alerting him of the Government’s

intention to seek a complex drug case designation.1 Def.’s Ex. 113 at 2, ECF 943-15. Mr. Wax

cited the Government’s extensive investigation and over 40,000 pages of discovery. Id. In an

email to Dr. Osemwengie on April 15, 2011, Mr. Bertoni stated that the discovery would likely

be 40,000 pages. Def.’s Ex. 114, ECF 943-16. He clarified that it was unclear how many pages

pertained to Defendant. Id. Mr. Bertoni did not mention that he knew of the Government’s intent

to seek a complex case designation. Id. A few months later, on August 5, Mr. Bertoni told Dr.

Osemwengie that the case had been designated a complex case and asked to renegotiate his flat

fee. Def.’s Ex. 117 at 3, ECF 943-19. Mr. Bertoni also informed Dr. Osemwengie that “there is

evidence that [Defendant] was engaged in some form of drug dealing during the time frame of

this case.” Id. After some back and forth, Def.’s Exs. 121, 123, ECF 943-23, 943-25, they

ultimately renegotiated a flat fee of $16,000, Dr. Osemwengie Decl. ¶ 11, ECF 943-1.

       Mr. Bertoni testified that he went through the extensive discovery by hand, and both Mr.

Bertoni and Defendant testified that Defendant was provided with a laptop in Columbia County

Jail to go through the discovery himself and take notes. They discussed the discovery, and Mr.

Bertoni answered Defendant’s questions. According to Defendant, Mr. Bertoni told him that

there was no “smoking gun” and that they could go to trial. However, Defendant testified that his

own review of the overwhelming discovery convinced him that he needed to plead guilty.

       On May 12, 2011, a prosecutor for the Government wrote a letter to Mr. Bertoni,

addressing the Oregon State Bar (“OSB”) investigation of Mr. Bertoni’s alleged misuse of funds.



1
  The Government moved for complex case designation on April 19, 2011, and the Court granted
the Government’s motion on May 5, 2011. Mot. Complex Case Desig., ECF 96; Minutes of
Proceedings, ECF 125.
4 – OPINION & ORDER
Def.’s Ex. 116, ECF 943-18. In the letter, he asked Mr. Bertoni to ensure that Defendant made an

informed decision to continue retaining Mr. Bertoni while he was under investigation. Id. The

AUSA, Mr. Barrow, requested that the discussion happen “in open court.” Id. Though the record

does not show that a hearing occurred, id.; Def.’s Corrected Reply at 4, ECF 943, Mr. Bertoni

testified that he discussed the status of his bar complaint with Defendant and Judge Haggerty at a

court appearance outside the presence of the Government. After having been informed of the bar

complaint, Mr. Bertoni’s possible sanctions, and the Government’s concerns on this matter,

Defendant signed a Consent of Representation and Waiver on June 14, 2011. Consent of Rep.

and Waiver, ECF 145.

        Defendant testified that in April, May, and June of 2011, he met with Mr. Bertoni several

times while he was in Multnomah County Jail. After being transferred to Columbia County, it

became more difficult for Mr. Bertoni to visit and he saw Mr. Bertoni less often. Defendant

testified that he considered Mr. Bertoni a good friend and turned to him for emotional support.

He also trusted Mr. Bertoni and left case strategy to him. Initially, Defendant said that he

intended to go to trial because he was confused about why he was being charged in Portland

when he had never been to Oregon. But in August of 2011, after other inmates in the jail advised

him that he should not proceed to trial in federal court, Defendant told Mr. Bertoni that he was

interested in a plea.

        On August 8, 2011, Defendant wrote Mr. Bertoni and asked that he send a “counteroffer”

to Mr. Barrow, indicating Defendant’s interest in providing information to the prosecution in

exchange for assistance getting pretrial release. Def.’s Ex. 118, ECF 943-20. Mr. Bertoni

testified that he began discussing a proffer or “reverse proffer” early in his representation of

Defendant. Mr. Bertoni discussed the benefits of cooperating with Defendant and chose this



5 – OPINION & ORDER
strategy based on recent experiences where cooperation had proved beneficial. According to Mr.

Bertoni, Defendant questioned the strength of the Government’s case. Mr. Bertoni hoped that by

presenting its case to Defendant, Defendant would be more amenable to cooperating with the

Government.

       Defendant ultimately attended proffer sessions with the Government on September 15

and 18, 2011. McGeachy Aff. ¶ 6, ECF 842. According to Mr. Bertoni, the Government began

the first proffer by discussing Defendant’s role in the alleged conspiracy, the law of conspiracy,

and the advisory guidelines. Mr. Bertoni testified that this conversation was not inconsistent with

the advice that he had given Defendant. While Defendant admitted to his involvement in some

of the events presented by the Government, he denied or tried to minimize his involvement in

others. Specifically, he maintained that he was not responsible for the conduct charged in the

conspiracy, but he admitted to distributing drugs on the East and West coasts. IRS Special Agent

Scott McGeachy confirms that Defendant admitted to certain transactions involving oxycodone

but minimized the quantities of drugs substantially. McGeachy Aff. ¶ 6. He also recalls

Defendant admitting in his proffer that he directed co-defendant Reina Nakachi to engage in

certain business transactions and work for him as a dancer or prostitute in exchange for payment

of her expenses. Agent McGeachy also said that Defendant did not express interest in resolving

the case and denied involvement in the charged conspiracy with co-defendant Olumbenga

Badamosi. He described Defendant during the proffer as “defiant.”

       Though Defendant testified that he went over the proffer agreements with Mr. Barrow,

Defendant alleges that Mr. Bertoni failed to prepare him for the proffer sessions with the

Government in September of 2011. Def.’s Ex. 141 (“Def.’s Decl.”) ¶ 5, ECF 943-40. He claims

that Mr. Bertoni advised him to use the proffer sessions as an opportunity to gain information



6 – OPINION & ORDER
about the Government’s evidence. Id. Consistent with the testimony of Mr. Bertoni and Agent

McGeachy, Defendant testified that he denied being a member of the conspiracy charged in the

indictment at his proffer and admitted buying and selling oxycodone. Defendant also denies

directing Ms. Nakachi to engage in drug trafficking, prostitution, or other activities.

        Defendant declares that Mr. Bertoni never reviewed the law of conspiracy with him. Id.

at ¶ 11. Though Defendant admits that the Government explained the law of conspiracy to him at

this proffer, he asserts that he did not trust Mr. Barrow. Id. The Government suggests that

Defendant was familiar with the conspiracy charge because he had a prior federal criminal

conspiracy conviction. But Defendant counters that his 2006 conviction for defrauding banks

was different than “this drug case [in which he] didn’t understand how [he] could be guilty of

being a leader of or being in this conspiracy with the codefendants because [he] never dealt with

most of the people from the indictment.” Id.

       By early February of 2012, Mr. Bertoni had reached a settlement with the OSB, which

provided that Mr. Bertoni would serve a five-month suspension from practicing law, beginning

on March 27, 2012. Def.’s Ex. 120 at 653:2–22, ECF 943-22. The Court scheduled a status

conference on February 8, 2012, to discuss Mr. Bertoni’s upcoming suspension. Sched. Order,

ECF 240; Status Conf. Tr., ECF 678.

       On February 3, 2012, the Government offered Defendant a plea deal. Gov’t. Resp. Ex. 1,

ECF 841-1. The plea deal included a sentence of 188 months and expired on March 2, 2012. Id.

Mr. Bertoni informed Defendant of the plea deal on the day of the status conference, February 8,

2012. Def.’s Decl. ¶¶ 15–18.

       Dr. Osemwengie submits a declaration stating that in January or February of 2012, Mr.

Bertoni discussed the Government’s “14 years sentence plea deal” with Defendant and advised



7 – OPINION & ORDER
Defendant to turn the deal down because of the length of the sentence in comparison to the

relatively low sentences given to Defendant’s co-defendants. Dr. Osemwengie Decl. ¶ 16.

According to Dr. Osemwengie, Mr. Bertoni promised to “extract a reasonable plea deal from the

prosecutors.” Id. Defendant similarly declares that Mr. Bertoni recommended that Defendant

reject the plea offer. Def.’s Decl. ¶ 16. Defendant asserts that, if he had understood more about

the law of conspiracy and sentencing, he would have accepted the Government’s offer. Id.

       Mr. Bertoni testified that he reviewed the plea offer with Defendant. See also Bertoni

Aff. ¶ 6, ECF 843. Mr. Bertoni had been tracking the cases of Defendant’s co-defendants and

charting their plea agreement letters. Mr. Bertoni recalls Defendant questioning the

Government’s ability to prove the quantity of drugs set out in the agreement and bring witnesses

to court to prove these quantities. Id. Accordingly, they discussed the quantities alleged in the

agreement, where the government had obtained that information, and how this impacted the

sentencing guidelines. Mr. Bertoni said that he never told Defendant to reject the plea offer.

Rather, his practice was to keep an offer open as long as possible, evaluate the plea, and

determine whether there was any room for further negotiation.

       Defendant was moved to FCI Sheridan, and in February of 2012 he sent a letter to Mr.

Badamosi. Gov’t Hr’g Ex. 1. The letter states, in relevant part:

       I been through enough shit to film a movie in the past year but I’m goin to trial if
       not just for the fuck of it cuz this whole shit threw me all the way off. I aint got shit
       but still got the fam & shorty in MIA. So I’m still straight. Just need to get the fuck
       outta here. Shinx got another 18 months & Chris and Darnell signed for 10 a piece
       (damn). These dudes offered me something stupid but I told my lawyer I aint want
       to hear it. Prolly same as they offered you. I don’t know what got these people tryna
       put me & you as “partners” but they got me fucked up if they want me to sign
       anything sayin so. Shorty aight too. She still workin in Vegas (barely hittin for
       anything) but she got her head on straight. I was just up there with Spark at
       Columbia County & he good too so I ain’t stressin, jus waitin for my day in court.
       Hopefully you’d be able to testify on my behalf.



8 – OPINION & ORDER
Id. Defendant testified that the purpose of this letter was to let Mr. Badamosi know that he was

not going to testify against him and, for his own safety, dispel the rumor that Defendant was a

cooperating witness. He was also telling Mr. Badamosi that their mutual friends were doing

okay, not that they were not going to testify against him. Defendant contends that was referring

to the September 2011 proffers when he said that “these dudes offered [him] something stupid.”

But Agent McGeachy understood the letter as indicating Defendant was rejecting the

Government’s plea offer. He also understood Shorty as Ms. Nakachi. Based on his training and

experience, Agent McGeachy testified that “got her head on straight” is a reference to Ms.

Nakachi not talking to the Government.

       At the February 8, 2012 status conference, the Government informed the Court that it had

extended a plea offer to Defendant and hoped to have the case resolved prior to Mr. Bertoni’s

suspension. Status Conf. Tr. 2, ECF 678. But Mr. Bertoni told the Court the case would not be

settled before his suspension. Id. at 3:3–6. Mr. Bertoni also informed the Court of his plan to

provide substitute counsel to Defendant and to resume control of the case after his suspension. Id

at 3:10–24. He indicated that an attorney who “specialize[s] in federal court matters” would

discuss the case with Defendant, and Mr. Bertoni would continue working on the case as a legal

assistant by conducting research, interviews, and investigations. Id. Mr. Bertoni also stated that

he would be reinstated by August and would resume full representation of Defendant in advance

of his trial, scheduled at that time for October of 2012. Id. at 3:25–4:5. Mr. Bertoni reassured

Judge Haggerty that “whoever takes over the case will be able to handle any matters that [were]

scheduled” during the suspension period.” Id. at 4:13–18.

       The Court asked Defendant if he had any objections to Mr. Bertoni’s plan. Defendant

responded that he had “none at all.” Id. at 4:10. Defendant testified that he was shocked when he



9 – OPINION & ORDER
first found out about the suspension but was okay once Mr. Bertoni explained it. However, he

would have taken the opportunity to talk to an independent lawyer if the option had been

presented to him and if Mr. Bertoni had not been in the courtroom.

III.   Substitute Counsel

       On March 28, 2012, the Court granted Mr. Bertoni’s motion to withdraw and substitute

Ronnee Kliewer as counsel. Order, ECF 261. Ms. Kliewer stepped in as substitute counsel in a

majority of his cases. Def.’s Ex. 136 (“Kliewer Decl.”) ¶ 2, ECF 943-35. Ms. Kliewer had not

represented clients in federal court before substituting for Mr. Bertoni’s cases. Id. at ¶ 1.

Although Ms. Kliewer was hesitant to accept federal cases, Mr. Bertoni assured her that these

cases were “static” and that there were no pending issues to address. Id. at ¶ 2. Mr. Bertoni

testified that he had discussed his suspension with Mr. Barrow, the prosecutor on this case, and

did not anticipate any plea offers or motions during this period.

       Ms. Kliewer declares that Defendant was not “fully advised of the circumstances of Mr.

Bertoni’s suspension” and “was surprised by the substitution of counsel.” Id. at ¶ 5. Less than a

month into Mr. Bertoni’s suspension, on April 12, 2012, Defendant and Dr. Osemwengie

expressed concern over the new arrangement. Def.’s Ex. 148, ECF 943-47. Dr. Osemwengie

emailed Mr. Bertoni because Defendant had been unable to contact anyone about his case. Id.

Mr. Bertoni assured Dr. Osemwengie that Ms. Kliewer would act as counsel, that he had been in

contact with Defendant, and that they were attempting to set up a meeting with Ms. Kliewer and

Defendant at FCI Sheridan. Id.

       Defendant testified that he began questioning Mr. Bertoni after he got in contact with Ms.

Kliewer. They discussed the case, and she told Defendant that she had not received the case file

yet, did not have the time or specialization to handle his case, and he should find a new attorney.



10 – OPINION & ORDER
She did not, however, tell him that he could get a court-appointed attorney. On May 2, 2012, Dr.

Osemwengie emailed Mr. Bertoni, voicing concern over Ms. Kliewer’s competency. Def.’s Ex.

153, ECF 943-51. Defendant had told Dr. Osemwengie that Ms. Kliewer said that she did not

know details about the case, she lacked experience in federal court, and that she did not have all

of his files. Id. Four days later, Dr. Osemwengie contacted Mr. Bertoni again because of a

looming motions deadline. Def.’s Ex. 156, ECF 943-53. He indicated that Defendant’s concerns

were not being addressed and that Ms. Kliewer would not communicate with Defendant. Id. Dr.

Osemwengie claims that he tracked Defendant’s case on PACER due to lack of communication

from Mr. Bertoni. Dr. Osemwengie Decl. ¶ 15. Defendant alleges that he requested a refund so

that he could hire new counsel, but Mr. Bertoni told him that the retainer was non-refundable.

Def.’s Decl. ¶ 22; Dr. Oswemwengie Decl. ¶¶ 26, 28.

       Ms. Kliewer also expressed concerns over her position as substitute counsel in emails to

Mr. Bertoni. Def.’s Ex. 150, at 3–4, ECF 943-7. She told him that she was frustrated with the

transfer process because she did not have all of the case files from him. Id. at 4. Mr. Bertoni

testified that he provided Ms. Kliewer a summary of the case. But Ms. Kliewer says that Mr.

Bertoni refused to turn over a complete copy of Defendant’s file to her. Kliewer Decl. ¶ 7.

Without a complete copy of the file, Ms. Kliewer declares that she could not effectively

represent Defendant. Id. at ¶ 7.

       To assist with the difficulties she had in communicating and working with Mr. Bertoni,

Ms. Kliewer retained counsel. Id. at ¶ 10. On May 9, 2012, Ms. Kliewer’s lawyer requested the

assistance of the OSB to facilitate the transition of client files from Mr. Bertoni to Ms. Kliewer.

Id. at ¶ 15. Ms. Kliewer also offered to help find Defendant a new attorney. Id. at ¶ 16. After Mr.

Bertoni failed to hand over the files within a month of transferring his cases, Ms. Kliewer filed a



11 – OPINION & ORDER
complaint with the OSB. Def.’s Ex. 176 at 2, ECF 943-73. She alleged that Mr. Bertoni failed to

provide files and other necessary information for nine cases that Mr. Bertoni transferred to her

for the period of his suspension. Id. She named Defendant’s case in the complaint—alleging that

Mr. Bertoni withheld files and failed to respond to Defendant’s request for a record of previous

payments. Id.

       During this time, Mr. Bertoni continued to have contact with Defendant and made

arrangements to transfer the case to a new attorney, Robin Runstein. Kliewer Decl. at ¶ 16. On

May 23, 2012, Ms. Runstein replaced Ms. Kliewer as substitute counsel for Defendant, though

Defendant testified that he never agreed to hire her. Notice of Att’y Sub., ECF 313. Mr. Bertoni

asked Ms. Runstein to “babysit” Defendant’s case during his OSB suspension. Def.’s Ex. 186

(“Runstein Decl.”) ¶ 2, ECF 943-83. Robin Runstein had little experience in federal court. Id. at

¶ 1 (explaining that, prior to 2012, she had only been primary counsel on one federal criminal

case). Ms. Runstein described her role assisting Defendant as follows:

       The majority of work I did on this matter was to review the case, in part with Mr.
       Bertoni, and field questions from Mr. Osemwengie. More specifically, it was my
       understanding from Mr. Osemwengie and Mr. Bertoni that Mr. Bertoni had
       counseled Mr. Osemwengie prior to my involvement, and that Mr. Osemwengie
       was essentially contemplating his options based on the information and counsel that
       had been provided to him by Mr. Bertoni.

Id. at ¶ 5. It appears that Ms. Runstein only met with Defendant once, when she and Mr. Bertoni

visited Defendant in jail to evaluate the decision to plea or go to trial. Id. at ¶ 4. According to Ms.

Runstein, Mr. Bertoni spoke for most of the meeting because he was more familiar with the case

details; however, Mr. Bertoni did not give any legal advice and was there as a “legal assistant.”

Id.

       On July 1, 2012, two weeks after she began representing Defendant, Ms. Runstein

emailed Mr. Bertoni and expressed concern about the fact that many of Defendant’s co-

12 – OPINION & ORDER
defendants had accepted plea deals from the Government. 2 Def.’s Ex. 163 at 1, ECF 943-59.

Mr. Bertoni assured her that the Government had agreed to postpone any plea deal discussions

until after he returned from suspension. Id. He also indicated that Defendant was “presently

thinking trial” and that he did not “see a plea happening until the very last second” based on his

knowledge of Defendant. Id.

       During his suspension, Mr. Bertoni talked to Defendant on the phone. Mr. Bertoni

testified that he continued to communicate weekly with Defendant, answer questions about the

case, and review discovery. Legal questions were sent to Ms. Runstein, as were summaries of

Mr. Bertoni’s conversations with Defendant. No motions were filed during this time in order to

preserve a sentencing reduction. Mr. Bertoni resumed his representation of Defendant on

September 24, 2012, after serving his suspension. Order Granting Mot. Sub. Att’y, Sept. 24,

2012, ECF 390.

IV.    Mr. Bertoni’s Return from Suspension

       In September of 2012, Mr. Bertoni accompanied Defendant to another proffer with the

Government. Mr. Bertoni and Defendant remember this proffer differently. Defendant declares

that Mr. Bertoni instructed him not to say anything or cooperate. Def.’s Decl. ¶ 29. Mr. Bertoni

allegedly told Defendant that the purpose of the proffer was for Mr. Bertoni to find out what the

prosecution knew before trial. Id. But, according to Mr. Bertoni, the purpose of this proffer was

to renew Defendant’s cooperation.

       The proffer did not go well. Bertoni Aff. ¶ 7. Defendant refused to participate or engage

in further discussions. Agent McGeachy testified that Defendant was not interested in moving




2
 Eleven of the seventeen co-defendants pleaded guilty by July 1, 2012. Gov’t Resp., Ex. 3 at 8–
10, ECF 847.
13 – OPINION & ORDER
forward with the proffer. See also McGeachy Aff. ¶ 7. Mr. Bertoni tesitified that Defendant

continued to question whether the Government would be able to gather the witnesses needed and

prove the amount of oxycodone at issue. Mr. Bertoni states that he and Defendant had several

conversations about Defendant’s co-defendants, including Ms. Nakachi and Mr. Wells, and

whether they would cooperate based on their plea agreements and posture of the case. Mr.

Bertoni shared his concerns about their possible cooperation with Defendant.

       The Government offered its second and final plea deal to Defendant on October 9, 2012.

Def.’s Ex. 174, ECF 943-70. The plea deal required cooperation with the Government and

included a suggested sentence of 161 months. Id. at 1. The day before the plea deal expired, all

but one of the 17 co-defendants had pleaded guilty. Gov’t Resp. Ex. 3 at 8–10, ECF 847-3.

Defendant declined the deal. Def.’s Ex. 174. At the end of the agreement, Defendant signed a

statement knowingly and voluntarily rejecting the plea offer. Id.

       Mr. Bertoni and Defendant, again, have different recollections as to their discussions

surrounding the second plea offer. Defendant declares that in October of 2012, Mr. Bertoni met

with him and said that the Government was willing to give Defendant “two more points off

without a new proffer.” Def.’s Decl. ¶ 30. Defendant asserts that he never saw the plea

agreement letter. Id. By contrast, Mr. Bertoni testified that he discussed the pros and cons of the

offer with Defendant. As with the February offer, Mr. Bertoni stated that he did not tell

Defendant to reject the offer or that he could get the indictment dismissed or beat the charges at

trial. Rather, Mr. Bertoni said that he explained to Defendant his right to go to trial and the

consequences of going to trial, including his potential sentence without credit and downward

adjustments. He testified that he told Defendant he would “get creamed” if he went to trial. Mr.

Bertoni believed that Mr. Badamosi was a cooperating witness and shared this with Defendant.



14 – OPINION & ORDER
Mr. Bertoni testified that Defendant rejected the offer because he still believed that the

Government could not prove the quantities of drugs or conspiracy alleged and that cooperating

witnesses would not cooperate or testify as the Government was led to believe.

       Defendant and Dr. Osemwengie allege that, throughout the plea negotiations process, Mr.

Bertoni encouraged Defendant to go to trial and not plead guilty. Mr. Bertoni told them that the

proposed sentence was too lengthy and that Defendant could get a shorter sentence if Defendant

went to trial. Dr. Osemwengie Decl. ¶ 16. According to Defendant, Mr. Bertoni told Defendant

that the Government did not have substantial evidence to show Defendant’s involvement – “‘no

smoking gun.’” Def.’s Decl. ¶ 32. Prior to either of the plea offers, however, Mr. Bertoni

emailed Dr. Osemwengie writing that “there is evidence that [Defendant] was engaged in some

form of drug dealing during the time frame of this case.” Def.’s Ex. 117 at 3, ECF 943-19.

       In November of 2012, after the Government released statements of witnesses to

Defendant in preparation for trial, the Government intercepted a letter from Defendant to his

brother Kervin. The letter to Kervin included a letter for Defendant’s co-defendant Shaun Tyler.

The letter to Kervin instructed him not to open it and, if asked, to tell Mr. Tyler “it’s a copy of

what he said to them peoples. Nothin harmful to me at all but people forget what they say, ya

dig??” Gov’t Hr’g Ex. 2. The letter to Mr. Tyler included a copy of his proffer and stated:

       If this is what they want you to repeat at my trial zoo ze zamn zing…Hmm? You
       know anything that’s hearsay won’t be allowed & Shorty’s makin it seem like I was
       tellin her to hook up with B & others. This is gonna be an all witness trial & if all
       the stories aint matching up, precisely, it won’t sell to a jury. Holla at me!!

Id. He denied that the purpose of this letter was to intimidate Mr. Tyler. Rather, he said that he

was trying to help the Government prepare Mr. Tyler’s testimony, instructing him to “do the

damn thing” or do what is best for him by cooperating. Defendant said he sent the proffer so that

Mr. Tyler could remember what he said. He was not worried about Mr. Tyler’s testimony

15 – OPINION & ORDER
because, according to Mr. Bertoni, Mr. Tyler’s testimony would not hurt him. Agent McGeachy,

however, testified that in sending this letter Defendant was actively working to intimidate the

Government’s witnesses.

       Defendant testified that when Mr. Bertoni met with Defendant in December of 2012, he

told him for the first time that he was going to lose if they went to trial because various co-

defendants would be testifying against him. He states that Mr. Bertoni urged him to do an open

plea, as the Government’s plea offer was no longer an option. Def.’s Decl. ¶ 32. Mr. Bertoni told

Defendant that he could be sentenced to 20 years if he was convicted at trial, whereas an open

plea would result in a 75-month sentence. Id. Mr. Bertoni testified that by pleading to the

indictment, Defendant could ask for any sentence and retained the right to appeal.

       Before the October plea offer, Mr. Bertoni allegedly told Defendant that Defendant’s

parents owed Mr. Bertoni money. Def.’s Ex. 173 at 5, ECF 943-69. Dr. Osemwengie confronted

Mr. Bertoni via email with detailed records of payment, including the increased fee for the

complex drug case designation. Id. Mr. Bertoni then asked for the $4,000 remaining trial fee,

which Dr. Osemwengie paid, even though he later suggested that Defendant plead guilty. Id.; Dr.

Osemengie Decl. ¶ 38.

       Defendant and Dr. Osemwengie describe disputes over payment with Mr. Bertoni on

more than one occasion. Defendant alleges that Mr. Bertoni asked Defendant for money and

urged him to sell his watch for payment. Def.’s Decl. ¶¶ 14, 32. Emails between Dr.

Osemwengie and Mr. Bertoni show Mr. Bertoni urging him to deposit checks directly rather than

mail the checks, even after the checks were mailed. Def.’s Ex. 173. Dr. Osemwengie also alleges

that Mr. Bertoni insisted he pay him directly even after the IRS instructed Dr. Osemwengie to

pay the IRS directly due to Mr. Bertoni’s failure to pay taxes. Dr. Osemwengie Decl. ¶ 35. Dr.



16 – OPINION & ORDER
Osemwengie claims that Mr. Bertoni threatened to stop representing his son if he did not pay

him directly. Id.

V.     Guilty Plea

       After Defendant rejected the plea offer, a trial date was set for December 11, 2012. Def.’s

Ex. 174 at 5. The Government filed its list of testifying witnesses on December 3, 2012. Gov’t.

Sur-Resp. at 7, ECF 956; Gov’t. Witness List, ECF 506. The list included ten co-conspirators

and seven co-defendants, id., some of whom were afraid to testify. That day, Defendant

requested a change of plea hearing. Sched. Order, ECF 502. Mr. Bertoni believes that the

disclosure of the witness statements played a role in Defendant’s decision to plead guilty. At the

Change of Plea Hearing, Defendant stated that he had “ample time” to discuss the charges

against him with Mr. Bertoni. Plea Hr’g Tr. 6:6–7, ECF 679. The following day, Defendant

pleaded guilty to all three counts in the Third Superseding Indictment, without a plea agreement.

Minutes of Plea Hr’g, ECF 509.

       The Sentencing Hearing was scheduled for April 29, 2013. Minutes of Sentencing Hr’g,

ECF 636. Prior to his sentencing, Dr. Osemwengie emailed Mr. Bertoni to express frustration

with Mr. Bertoni’s lack of communication. Def.’s Exs. 179, 180, ECF 943-76, 943-77. He

accuses Mr. Bertoni of failing to return his calls and failing to meet with Defendant. Id. Mr.

Bertoni, by contrast, recalls meeting a few times in Portland with Dr. Osemwengie and Mrs.

Osemwengie to discuss how to present to the court at the sentencing.

       The Government filed a sentencing memorandum with three exhibits pertaining to

Defendant’s finances and property. Gov’t Sentencing Mem., ECF 633. The Government

recommended a sentence of 210 months. Id. The Government argued that Defendant was subject

to at least a two-level upward adjustment pursuant to U.S.S.G. § 3B1.1(c) because Defendant



17 – OPINION & ORDER
was an organizer and a leader of criminal activity. Id. at 3. According to the Government,

Defendant “directed his girlfriend, co-defendant Reina Nakachi, throughout the conspiracy.” Id.

Mr. Bertoni filed a sentencing memorandum with 14 letters from community members, friends,

and family of Defendant attached. Def.’s Sentencing Mem., ECF 635. In the sentencing

memorandum, Mr. Bertoni challenged the Government’s proposed aggravating role adjustment.

Id. at 3. Mr. Bertoni testified that they stipulated to the base offense level of 34 because there

was a risk it could have been two points higher. Bertoni Aff. ¶ 13. This base offense level was

also consistent with other defendants, including Ms. Nakachi, and he did not believe that Judge

Haggerty would agree to a lower base offense level. Id.

       Mr. Bertoni testified that the sentencing was a “strange event.” Dr. Osemwengie and Mrs.

Osemwengie both testified from behind counsel table. Mr. Bertoni’s impression was that their

testimony was not helpful to Defendant. He recalls Mrs. Osemwengie having a “complete

meltdown.” The Government called Agent McGeachy to testify as to Defendant’s role as a

leader in the conspiracy. Sent. Hr’g Tr., ECF 680. Mr. Bertoni objected to the aggravated role

adjustment for Defendant’s alleged role as the leader of the conspiracy. He cross-examined

Agent McGeachy on this point, but he did not call any witnesses. Mr. Bertoni argued that

Defendant’s sentence should be reduced pursuant to 18 U.S.C. § 3553(a), based on lower

sentences given to his similarly-situated co-defendants. Id. at 47:2–19. During the sentencing

hearing, Mr. Bertoni also suggested that upheaval caused by his suspension should be considered

as a mitigating circumstance. Id. at 48:13–49:22. Ultimately, Judge Haggerty followed the

Government’s recommendation and sentenced Plaintiff to 210 months. Id. at 51:11–17, ECF

680; J. & Commitment, ECF 638. Mr. Bertoni says that he was shocked at the sentence and

expressed his concerns to Mr. Barrow.



18 – OPINION & ORDER
VI.    Mr. Bertoni’s Legal and Financial Issues

       Defendant’s trial attorney, Gary Bertoni, was embroiled in OSB disciplinary proceedings,

potential criminal prosecution, and financial strain throughout the time he represented

Defendant. In February of 2011, two months before Mr. Bertoni began representing Defendant,

the OSB filed a complaint against Mr. Bertoni alleging misappropriation of firm and client

money. Def.’s Ex. 102 at 2, ECF 943-24 The allegations stemmed from misuse of funds for

personal use. Id. As a result, Mr. Bertoni was suspended by the OSB for five months from March

2012 to August 2012. Substitute counsel Renee Kliewer eventually filed a complaint against Mr.

Bertoni with the OSB, leading to a second OSB investigation and complaint. Def.’s Exs. 175B,

176, 177, ECF 943-72, 943-73, 943-74. Ultimately, Mr. Bertoni stipulated to a six-month

suspension. Def.’s Ex. 182, ECF 943-82. On February 1, 2017, in a third disciplinary matter the

OSB found that there was substantial evidence to show Mr. Bertoni violated the Rules of

Professional Conduct and sanctioned him with a one-year suspension. Def.’s Ex. 184, ECF 943-

81.

       Mr. Bertoni also experienced significant financial and legal issues throughout his

representation of Defendant, and on December 14, 2011, the IRS filed a Notice of Federal Tax

Lien against Mr. Bertoni. Def.’s Ex. 131, ECF 943-32. Mr. Bertoni’s firm dissolved on

December 31, 2011. Def.’s Ex. 130 at 697:1–5, ECF 943-31. On February 22, 2013, the OSB

reported Mr. Bertoni’s failure to pay taxes to the United States Attorney’s Office. Def.’s Ex.

178., ECF 943-75. The Tax Division of the United States Department of Justice filed an

indictment against Mr. Bertoni for failure to pay over employment tax on November 18, 2015.

Indictment, U.S. v. Bertoni, 3:15-cr-00410-SI, ECF 1.

///



19 – OPINION & ORDER
VII.   Post Sentencing

       Defendant appealed his sentence, arguing that the Court erred in calculating the base

offense and criminal history category. He also argued that the Court failed to explain the

sentence adequately and that the sentence was unreasonable. Ninth Circuit Order, ECF 792. The

Ninth Circuit affirmed the sentence on June 10, 2014. Id. On April 30, 2015, Defendant filed a

pro se motion to correct his sentence pursuant to 28 U.S.C. § 2255. Def.’s Mot. Vacate, ECF

824. Defendant alleged that Mr. Bertoni was ineffective. Id. Defendant later filed a Corrected

Reply with the help of appointed counsel. Def.’s Corrected Reply, ECF 942. On December 3

and 4, 2018, this Court held an evidentiary hearing on Defendant’s motion. Minutes of

Proceedings, ECF 1003, 1004.

                                          STANDARDS

       Section 2255 permits “[a] prisoner in custody under sentence of a court established by

Act of Congress” to move the court that imposed the sentence to vacate, set aside, or correct the

sentence on the ground that:

       [T]he sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence, or that
       the sentence was in excess of the maximum authorized by law, or is otherwise
       subject to collateral attack[.]

28 U.S.C. § 2255(a). To warrant relief, a defendant must demonstrate that an error of

constitutional magnitude had a substantial and injurious effect or influence on the guilty plea or

the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also United States v.

Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht's harmless error

standard applies to habeas cases under section 2255, just as it does to those under section

2254.”).




20 – OPINION & ORDER
       Under § 2255, the defendant is entitled to a hearing in which the court determines the

issues and makes findings of fact and conclusions of law, “[u]nless the motion and the files and

records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255.

“The standard for granting an evidentiary hearing [under § 2255] entails assuming the truth of

[the defendant’s] factual allegations.” United States v. Leonti, 326 F.3d 1111, 1121 (9th Cir.

2003). When faced with conflicting sworn accounts from a defendant and his trial attorney, a

district court is required to hold an evidentiary hearing if the defendant’s version of the facts

would entitle him to relief. United States v. Reyes-Bosque, 624 F. App’x 529, 530 (9th Cir. 2015)

(finding that district court erred in holding that the defendant’s claim was self-serving because

Section 2255(b) imposes no requirement of independent corroboration, and a declaration is not

inherently unbelievable merely because it is self-serving). “Therefore, ‘a hearing is mandatory

whenever the record does not affirmatively manifest the factual or legal invalidity of the

petitoner’s claims,’ and failure to grant one in such a circumstance is an abuse of discretion.” Id.

(quoting Baumann v. United States, 692 F.2d 565, 571 (9th Cir. 1982)).

                                           DISCUSSION

       Defendant asserts that he is entitled to relief because: (1) he was effectively denied

counsel during Mr. Bertoni’s five-month OSB disciplinary suspension; (2) his right to conflict-

free counsel was violated; (3) he received ineffective assistance of counsel from Mr. Bertoni; and

(4) his Fourteenth Amendment due process rights and Sixth Amendment right to counsel were

violated as a result of cumulative errors. This Court disagrees.

       Throughout the time that he represented Defendant, Mr. Bertoni faced significant

financial and legal problems and was defending himself against multiple OSB disciplinary

complaints. Undoubtedly, these issues had an impact on Mr. Bertoni’s ability to act as competent



21 – OPINION & ORDER
legal counsel. However, on the record before the Court, there is no evidence that Defendant was

prejudiced by Mr. Bertoni’s representation. Defendant has failed to show that the outcome of

plea bargaining or sentencing would have been different, that he was effectively denied counsel

at a critical stage by Mr. Bertoni, or that Mr. Bertoni’s financial and legal issues created an actual

conflict of interest. Accordingly, the Court denies Defendant’s motion.

I.      Counsel Denied at a Critical Stage

        Defendant argues that he was effectively denied counsel during a critical stage because,

during Mr. Bertoni’s five-month suspension, Mr. Bertoni failed to provide Defendant with

competent counsel and obstructed the efforts of substitute counsel. Def.’s Corrected Reply 31,

ECF 942. In support of his contention that this period constituted a “critical stage,” Defendant

points to the fact that the majority of Defendant’s co-defendants pleaded guilty during this time

and substitute counsel, Ms. Runstein, expressed concern about this fact to Mr. Bertoni in July of

2012. Defendant argues that Ms. Kliewer and Ms. Runstein were the functional equivalent of

“sleeping lawyer[s]” because they played a passive role in his case due to their inexperience and

lack of access to the client files.

        “[O]nce the adversary judicial process has been initiated, the Sixth Amendment

guarantees a defendant the right to have counsel present at all ‘critical’ stages of the criminal

proceedings.” Montejo v. Louisiana, 556 U.S. 778, 786 (2009). “As a general matter, a defendant

alleging a Sixth Amendment violation must demonstrate ‘a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different.’”

Mickens v. Taylor, 535 U.S. 162, 166 (2002) (quoting Strickland v. Washington, 466 U.S. 668,

694 (1984)). However, the Supreme Court “has uniformly found constitutional error without any

showing of prejudice when counsel was either totally absent, or prevented from assisting the



22 – OPINION & ORDER
accused during a critical stage of the proceeding.” United States v. Cronic, 466 U.S. 648, 659

n.25 (1984); see also United States v. Hamilton, 391 F.3d 1066, 1070 (9th Cir. 2004) (“Where

counsel is absent during a critical stage, the defendant need not show prejudice.”). “Prejudice is

presumed ‘because the adversary process itself has become presumptively unreliable.’ Hamilton,

391 F.3d at 1070.

       “A critical stage is any ‘stage of a criminal proceeding where substantial rights of a

criminal accused may be affected.’” Hovey v. Ayers, 458 F.3d 892, 901 (9th Cir. 2006) (quoting

Mempa v. Rhay, 389 U.S. 128, 134 (1967)); see also Bell v. Cone, 535 U.S. 685, 696 (2002)

(defining a critical stage as “a step of a criminal proceeding, such as arraignment, that [holds]

significant consequences for the accused”). The Ninth Circuit has established a three-factor test

to determine what constitutes a critical stage. Hovey, 458 F.3d at 901. Courts should consider

whether: (1) “failure to pursue strategies or remedies results in a loss of significant rights,” (2)

“skilled counsel would be useful in helping the accused understand the legal confrontation,” or

(3) “the proceeding tests the merits of the accused’s case.” Id.; Menefield v. Borg, 881 F.2d 696,

698–99 (9th Cir. 1989). “The presence of any one of these factors may be sufficient to render a

stage of the proceedings ‘critical.’” Hovey, 458 F.3d at 901–902.

       In this case, the Court finds that the five-month period at issue does not constitute a

critical stage. Though Defendant is correct that “the plea process and period of cooperation are

critical stages of a proceeding,” United States v. Leonti, 326 F.3d 1111, 1120 (9th Cir. 2003); see

also Missouri v. Frye, 566 U.S. 134, 141 (2012), there is no evidence that any plea negotiations

or cooperation with the Government took place during the five-month period. Nor does

Defendant show that he lost any right to engage in plea negotiations or cooperation, that skilled

counsel would have been useful during this period, or that the merits of his case were tested. See



23 – OPINION & ORDER
Carrera v. Ayers, No. 1:90-CV-00478-AWI, 2008 WL 681842, at *8–10 (E.D. Cal. Mar. 11,

2008), aff'd, 670 F.3d 938 (9th Cir. 2011), on reh'g en banc, 699 F.3d 1104 (9th Cir. 2012),

and aff'd, 452 F. App'x 741 (9th Cir. 2011), and aff'd, 699 F.3d 1104 (9th Cir. 2012),

and aff'd, 502 F. App'x 643 (9th Cir. 2012) (“While the communication of a plea offer is a

critical event requiring the active representation of counsel, the failure to initiate plea

negotiations is not a critical event because it is not an adversarial proceeding and does not carry

the risk that the defendant’s status will worsen.”). Indeed, Mr. Bertoni informed Mr. Barrow that

he did not anticipate any plea offers or motions during this period, and the Government offered

Plaintiff another opportunity to proffer and a more favorable plea offer after the five-month

suspension ended.

        In support of his argument that Mr. Bertoni’s suspension was a “critical stage,”

Defendant relies on the fact that many of his co-defendants pleaded guilty during this period.

Def.’s Corrected Reply 31. Defendant, however, provides no support for the proposition that the

plea negotiations of one’s co-defendants renders a period “critical” for the purposes of the Sixth

Amendment’s right to counsel, and this Court has found none. And, again, there is no evidence

that the plea agreements of Defendant’s co-defendants resulted in the loss of any significant

rights for Defendant. Accordingly, the Court declines to find the five-month period during which

Mr. Bertoni was suspended a critical stage under the Sixth Amendment.

II.     Right to Conflict-Free Counsel

        Defendant argues that he was deprived of his right to conflict-free counsel. “The Supreme

Court has held that a criminal defendant has a constitutional right to assistance of conflict-free

counsel.” Houston v. Schomig, 533 F.3d 1076, 1081 (9th Cir. 2008) (citing Strickland, 466 U.S.

at 688). The test for determining whether an alleged conflict of interest has deprived a defendant



24 – OPINION & ORDER
of his right to counsel in violation of the Sixth Amendment was established by the Supreme

Court in Cuyler v. Sullivan, 446 U.S. 335 (1980). A defendant must show more than “a mere

theoretical division of loyalties” and “‘that a conflict of interest actually affected the adequacy of

[the attorney’s] representation.’” Pizzuto v. Ramirez, 783 F.3d 1171, 1178 (9th Cir. 2015).

Specifically, a defendant must demonstrate “that some plausible alternative defense strategy or

tactic might have been pursued but was not and that the alternative defense was inherently in

conflict with or not undertaken due to the attorney’s other loyalties or interests.” Hovey, 458 F.3d

at 908 (quoting United States v. Wells, 394 F.3d 725, 733 (9th Cir. 2005)).

        Defendant argues that his right to counsel was violated because Mr. Bertoni’s personal

and financial interests were materially averse to Defendant and this actual conflict adversely

affected Mr. Bertoni’s performance. Specifically, Defendant alleges that Mr. Bertoni had a

conflict of interest due to his financial needs and the fact that the Government was investigating

his failure to pay taxes.

        A. Mr. Bertoni’s Financial Interests

        Defendant contends that Mr. Bertoni’s duty of loyalty was compromised by his financial

interests. According to Defendant, Mr. Bertoni’s personal financial troubles led him to focus on

obtaining as much money as possible from Defendant and his family. Defendant argues that, as a

result of Mr. Bertoni’s alleged conflict, Mr. Bertoni did not pursue earnest proffers and plea

negotiations and failed to provide competent legal advice. This financial need allegedly led Mr.

Bertoni to encourage Defendant to turn down the Government’s plea offers, contrary to

Defendant’s best interests. He also argues that this conflict led him to prevent Defendant from

making an informed decision about continuing with Mr. Bertoni’s representation.




25 – OPINION & ORDER
       A lawyer’s pecuniary interest typically does not create an “actual conflict” under Cuyler.

Bonin v. Calderon, 59 F.3d 815, 826 (9th Cir. 1995) (“The fact that an attorney undertakes the

representation of a client because of a desire to profit does not by itself create the type of direct

‘actual’ conflict of interest required by Cuyler.”). As the Ninth Circuit has explained, “[l]awyers

almost always undertake representation of clients because of their desire to profit from the

representation.” Id. That said, a conflict of interest claim “may in theory lie where an attorney's

financial interests are in conflict with his client's interests.” Williams v. Calderon, 52 F.3d 1465,

1473 (9th Cir. 1995).

       In support of his argument, Defendant cites Bonin v. Calderon, 59 F.3d 815 (9th Cir.

1995). In Bonin, the defendant argued that his trial attorney had a conflict because he had a

financial motive to profit from a prospective literary rights agreement regarding the details of the

defendant’s case. Id. at 826. The court explained that the defendant could not simply show that

the interests of the attorney and client “might possibly have come into conflict” but, rather, must

show that the interests were actually in direct conflict:

       As human beings, attorneys always have interests of their own independent of those
       of their clients. Where a direct and significant conflict of interest exists between a
       defendant and his client, it is reasonable to presume that the defendant has been
       prejudiced as a result. However, minor or potential conflicts of interest often exist
       which might theoretically or conceivably affect an attorney's representation, but are
       not likely to do so.

Id. at 826–27.

       In a more recent Ninth Circuit case, the defendant argued that the lead counsel in his case

fraudulently misappropriated and diverted court-issued funds supplied to the defense, thereby

creating a conflict of interest. Bemore v. Chappell, 788 F.3d 1151, 1161–62 (9th Cir. 2015). The

Court found that, “troubling as these allegations are,” they did not support a Cuyler claim

because fraudulently overcharging the court had “no inherent tendency to dissuade counsel from

26 – OPINION & ORDER
loyalty to his client where it counts: in the investigation and presentation of the case.” Id. The

Court went on to explain that, even if the lawyer’s use of funds did create an actual conflict of

interest, the defendant failed to show that it affected the lawyer’s performance or caused him to

investigate less thoroughly than he otherwise would. Id.

       Here, Defendant has failed to show that Mr. Bertoni’s financial troubles created an actual

conflict of interest. Defendant argues that Mr. Bertoni’s financial woes caused Mr. Bertoni to:

(1) advise Defendant not to accept plea offers in order to extend the case and extract as much

money from Defendant’s family as possible; and (2) prevent Defendant from making an

informed decision as to whether to stick with Mr. Bertoni or obtain new counsel. Def.’s

Corrected Reply 33–36. As explained in more detail below, the record does not support

Plaintiff’s contention that Mr. Bertoni advised him to reject the plea offers. Rather, Mr. Bertoni

testified that he investigated the case by reviewing discovery in concert with Defendant, actively

pursued plea offers and cooperation opportunities before and after his suspension, and repeatedly

informed Defendant of the difficulties with proceeding in his case and the consequences of going

to trial. See infra Section III(A). Indeed, despite ongoing conflict with Dr. Osemwengie over the

fee agreement, Mr. Bertoni was able to secure a more favorable plea offer after his suspension.

In addition, both the testimony and documentary evidence in this case suggest that Defendant

had no intention of accepting either plea offer. See id. Defendant also chose to remain with Mr.

Bertoni despite knowing about his financial and disciplinary issues, and the record shows that

Defendant and his family would not have sought the representation of appointed counsel. Thus,

Defendant has not shown that there was “some plausible alternative defense strategy or tactic

[that] might have been pursued but was not and that the alternative defense was inherently in




27 – OPINION & ORDER
conflict with or not undertaken due to the attorney’s other loyalties or interests.” Wells, 394 F.3d

at 733 (internal citation and quotations omitted).

        Further, the modest flat fee in this case, even with the trial escalation and complex case

designation clauses, was unlikely to motivate Mr. Bertoni to extend the case through trial

preparation. See e.g. Kaempf v. Yates, No. CV 10-02633-PSG VBK, 2013 WL 1858786, at *26

(C.D. Cal. Mar. 27, 2013), report and recommendation adopted, No. CV 10-02633-PSG VBK,

2013 WL 1858772 (C.D. Cal. Apr. 26, 2013) (“[T]his Court is not aware of any Supreme Court

case which holds that a flat-fee agreement for the services of a private criminal defense attorney,

without more, represents a conflict of interest that entitles Defendant to habeas relief.”); see also

Williams, 52 F.3d at 1473 (where the alleged conflict was the payment of investigator or

psychiatric services out of counsel’s own pocket, the court concluded the defendant had alleged

“the same theoretical conflict that exists between an attorney's personal fisc and his client's

interests in any pro bono or underfunded appointment case”). Mr. Bertoni had received the full

fee for his services, including the trial escalation fee, prior to the October plea offer.

Accordingly, contrary to Defendant’s argument, Mr. Bertoni had no incentive to prolong the case

and advise Defendant to reject the Government’s 161-month plea deal at that point. In addition,

as Mr. Bertoni testified, early resolution of a case is preferable in flat fee cases.

        In sum, the Court does not find that Mr. Bertoni advised Defendant to reject a plea offer,

and Plaintiff has not demonstrated a link between Mr. Bertoni’s performance and a financial

conflict. See Alberni v. McDaniel, 458 F.3d 860, 872 (9th Cir. 2006) (“A link between deficient

performance and the conflict of interest must be shown.”). Consequently, although Mr. Bertoni

was suffering financial distress throughout the time he was representing Defendant, the Court




28 – OPINION & ORDER
concludes that, on the record before it, Mr. Bertoni’s financial interests, at most, represent only a

theoretical conflict and not an actual conflict as required by Cuyler.

       B. Mr. Bertoni’s Tax Investigation

       Defendant also argues that Mr. Bertoni had another potential conflict. Def.’s Corrected

Reply 35. In between Defendant’s guilty plea and his sentencing hearing, the OSB contacted the

United States Attorney’s Office about Mr. Bertoni’s criminal conduct in failing to pay taxes.

Defendant suggests that Mr. Bertoni may have failed to aggressively advocate for Defendant at

sentencing in hopes that cooperating with the United States Attorney’s Office would help the

outcome of his own case.

       The Court finds that there is no evidence to raise this allegation from a theoretical

conflict to an actual conflict as required by Cuyler. First, the U.S. Attorney’s Office was recused

from Mr. Bertoni’s tax case and the investigation was conducted instead by the Tax Division of

the United States Department of Justice. Second, and perhaps more importantly, Defendant fails

to provide any evidence that a pending investigation motivated Mr. Bertoni to fail to provide

competent counsel at his sentencing. See infra Section III(B). Accordingly, the Court finds that

Defendant was not deprived of his constitutional right to conflict-free counsel.

III.   Ineffective Assistance of Counsel

       Defendant argues that he received ineffective assistance of counsel during both the plea

bargaining phase and sentencing phase of his case. The Sixth Amendment guarantees that “in all

criminal prosecutions, the accused shall enjoy the right to . . . the Assistance of Counsel for his

defence,” U.S. Const. amend. VI. “[T]he right to counsel plays a crucial role in the adversarial

system embodied in the Sixth Amendment, since access to counsel’s skill and knowledge is

necessary to accord defendants the ‘ample opportunity to meet the case of the prosecution’ to



29 – OPINION & ORDER
which they are entitled.’” See Strickland, 466 U.S. at 685 (internal citation omitted). Therefore,

the right to counsel guaranteed in the Sixth Amendment is the right to effective assistance of

counsel. Id. at 686.

       The defendant must prove two elements under Strickland to succeed on a claim for

ineffective assistance of counsel:

       First, the defendant must show that counsel's performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
       Second, the defendant must show that the deficient performance prejudiced the
       defense.

Id. at 687. The Court must analyze counsel’s performance considering the circumstances at the

time: “A fair assessment of attorney performance requires that every effort be made to eliminate

the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged

conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. at 659.

       The right to effective counsel under the Sixth Amendment applies to all “critical stage[s]

of the prosecution.” Kirby v. Illinois, 406 U.S. 682, 690 (1972). The plea-bargaining stage and

sentencing stage are critical. See Leonti, 326 F.3d at 1117.

       A. Plea Bargaining Stage

       Defendant alleges that Mr. Bertoni’s performance during the plea-bargaining stage was

deficient. Defendant contends that Mr. Bertoni failed to investigate Defendant’s background for

mitigation evidence, failed to communicate with Defendant, and failed to provide reasonably

competent legal advice regarding the plea negotiations. According to Defendant, Mr. Bertoni

persuaded him to decline both plea deals offered by the Government. The first deal included a

sentence of 188 months, and the second deal included a 161-month sentence. Gov’t. Resp. Ex. 1,




30 – OPINION & ORDER
ECF 841-1; Def.’s Ex. 174. Because Defendant was ultimately sentenced to 210 months without

a plea deal, he contends that Mr. Bertoni’s actions were prejudicial.

        A defendant has the right to effective assistance of counsel to decide whether to plead

guilty and when to plead guilty. See Leonti, 326 F.3d at 1117 (9th Cir. 2003). “If a plea bargain

has been offered, a defendant has the right to effective assistance of counsel in considering

whether to accept it.” Lafler v. Cooper, 566 U.S. 156, 168 (2012). Once the government offers a

plea deal, counsel must communicate all aspects of the deal and ensure that the defendant

understands the significance of the terms of the deal. See Leonti, 326 F.3d at 1117. Failure to

communicate a plea deal to a defendant is a gross deviation from professional standards. See

United States v. Baylock, 20 F.3d 1458, 1466 (9th Cir. 1994); see also Frye, 566 U.S. at 149.

        “If it is ineffective assistance to fail to inform a client of a plea bargain, it is equally

ineffective to fail to advise a client to enter a plea bargain when it is clearly in the client's best

interest.” See Leonti, 326 F.3d at 1117; see also United States v. Rivera-Sanchez, 222 F.3d 1057,

1060–61 (9th Cir. 2000) (When the evidence shows that a plea deal is a more favorable option,

the attorney should advise accordingly). The defendant bears the burden of proving that their

counsel’s advice against a plea deal was beyond reasonable professional norms at the time the

plea deal was offered. Leonti, 326 F.3d at 1120. If counsel can provide a tactical reason for

advising against a plea deal, and that reason fits within reasonable professional norms, then they

did not act unreasonably. Id. (finding that counsel who advised waiting until entire discovery

available was a tactical decision within reasonable professional norms given obligation to only

advise acceptance of a plea deal after a full investigation of the case is complete). “To establish a

claim of ineffective assistance of counsel based on alleged erroneous advice regarding a guilty




31 – OPINION & ORDER
plea, a petitioner must demonstrate more than a ‘mere inaccurate prediction.’” Sophanthavong v.

Palmateer, 378 F.3d 859, 868 (9th Cir. 2004) (internal citations omitted).

        If a defendant is able to show that counsel’s advice to reject a plea deal was deficient, the

defendant still must show that counsel’s advice prejudiced the defense. See Strickland, 466 U.S.

at 687. When a defendant alleges that he rejected a plea deal and subsequently pleaded guilty to

less favorable terms due to ineffective assistance of counsel “Strickland’s inquiry into whether

‘the result of the proceeding would have been different,’ requires looking at . . . whether he

would have accepted the offer to plead pursuant to the terms earlier proposed” absent ineffective

assistance. See Frye, 566 U.S. at 148 (internal citations omitted). A defendant must show “a

reasonable probability they would have accepted the earlier plea offer.” Id. at 147. If the

defendant would not have accepted the plea deal, regardless of their counsel’s advice, then the

defendant fails to show prejudice. See Lafler, 566 U.S. at 172 (explaining that courts may “take

account of a defendant’s earlier expressed willingness, or unwillingness, to accept responsibility

for his or her actions.”).

        In the present case, Defendant has failed to demonstrate that Mr. Bertoni was ineffective

in counseling Defendant on whether to accept either of the plea deals. Mr. Bertoni—whose

testimony was generally consistent with that of other witnesses and the documentary evidence in

this case—credibly testified that he reviewed each plea offer with Defendant. In discussing the

plea offers, Mr. Bertoni and Defendant discussed the potential sentences Defendant faced if he

were to reject the offers based on the alleged drug quantities, number of transactions, and

absence of any downward departures or credits. Mr. Bertoni went through the discovery with

Defendant, and he followed the cases of Defendant’s co-defendants closely, including whether

they had obtained more favorable plea deals. He advised Defendant “that he had more sentencing



32 – OPINION & ORDER
options available to him if he cooperated and negotiated a plea agreement based on his

cooperation.” Bertoni Aff. ¶ 10. When discussing the second plea offer, he also told Defendant

that he believed that Defendant’s co-defendants were cooperating with the government and that

Defendant would “get creamed” if he went to trial. He testified that did not tell Defendant to

reject either plea deal, nor did he tell Defendant he could get the indictment dismissed or win at

trial. In other words, Mr. Bertoni advised Defendant to cooperate and negotiate a favorable plea

agreement and adequately communicated both plea offers to the Defendant, including the

potential sentences Defendant faced and the significance of the more favorable plea agreements

of Defendant’s co-defendants.

       In addition, even assuming Mr. Bertoni’s advice was deficient, Defendant has failed to

show prejudice. The record suggests that Defendant had no intention of accepting a plea

agreement in this case. See Turner v. Calderon, 281 F.3d 851, 879 (9th Cir. 2002) (“[T]o satisfy

the ‘prejudice’ requirement, [the defendant] must show that, but for counsel's errors, he would

have pleaded guilty and would not have insisted on going to trial.”). Both Mr. Bertoni and Agent

McGeachy testified that Defendant was defiant during proffers and denied his involvement in the

alleged conspiracy. Defendant still maintains that he was not a leader in the conspiracy and Ms.

Nakachi was not his subordinate. Mr. Bertoni declares that Defendant was a difficult client and

was unwilling to admit guilt or accept consequences. Bertoni Aff. ¶ 4, ECF 843. He said

Defendant “was not willing to accept the government’s plea offers because he was unwilling to

accept the significant sentences that went with the plea offers.” Id. Mr. Bertoni also states that

Defendant rejected the pleas because he believed that the Government could not prove its case

and that the Government’s witnesses would not cooperate. Id. at ¶¶ 6, 8.




33 – OPINION & ORDER
        The documentary evidence also supports this testimony. First, letters sent to Defendant’s

co-defendants show that Defendant intended on going to trial in this case and was not inclined to

accept a plea offer. In his letter to Mr. Badamosi in February of 2012, Defendant writes “I’m

goin to trial if not just for the fuck of it cuz this whole shit threw me all the way off” and denies

being partners with Mr. Badamosi as the Government alleged. Gov’t Hr’g Ex. 1. He also claims

“[t]hese dudes offered me something stupid but I told my lawyer I aint want to hear it.” Id. Given

the timing of this letter, it is likely Defendant was referring to the February 2012 plea offer, as

Agent McGeachy suggests, rather than the September 2011 proffer, as he alleges now. Second,

there is evidence that Defendant tried to intimidate the Government’s witnesses to ensure that

they would not cooperate. Specifically, in the month before his scheduled trial, Defendant sent a

letter to Mr. Tyler, along with a copy of his proffer, that stated “[t]his gonna be an all witness

trial & if all the stories aint matching up, precisely, it won’t sell to a jury.” Gov’t Hr’g Ex. 2.

Finally, the court set a change of plea hearing the same day the Government filed its list of

witnesses in preparation for trial. See Sched. Order, ECF 502; Gov’t Witness List, ECF 506. This

lends some support for Mr. Bertoni’s belief that Defendant believed the Government’s witnesses

would not cooperate and that the disclosure of the Government’s witnesses contributed to

Defendant’s decision to plead guilty. Thus, the Court finds that—even if Mr. Bertoni was

ineffective—Defendant was not prejudiced as he would not have accepted either plea offer.

        B. Sentencing Stage

        Defendant also alleges that Mr. Bertoni’s performance was deficient with regard to

sentencing. Defendant alleges that Mr. Bertoni was ineffective because he failed to investigate

Defendant’s background for mitigating evidence. Defendant was in a car crash in 2007 and

consequently suffered frequent migraines. Def.’s Decl. ¶ 39. Defendant was introduced to



34 – OPINION & ORDER
oxycodone to manage his pain from his accident. Id. Defendant also alleges that Mr. Bertoni

failed to interview his co-defendant, Mr. Badamosi, and his friend, Romel Beck. Def.’s

Corrected Reply 38. Defendant alleges that Mr. Badamosi and Mr. Beck would have provided

testimony that would show he did not control his girlfriend and co-defendant, Ms. Nakachi. Id.

He believes their testimony would have refuted the Government’s claim that he played a

leadership role and that he controlled Ms. Nakachi.

        Counsel has a duty to complete an adequate investigation when preparing for sentencing

stage. Rompilla v. Beard, 545 U.S. 374, 380–81 (2005). A proper investigation includes an

investigation “of the circumstances of the case and . . . all avenues leading to facts relevant to the

merits of the case and the penalty in the event of conviction.” Id. at 387 (quoting 1 ABA

Standards for Criminal Justice 4-4.1 (2d ed. 1982 Supp.)). Counsel must try to obtain all

information that the prosecution might use as evidence for aggravating factors. Id. (holding that

counsel erred and prejudiced the defendant by failing to obtain files pertaining to the defendant’s

prior convictions used as evidence of aggravating factors). However, counsel’s failure to

investigate must be analyzed by considering the circumstances at the time of sentencing and not

in hindsight. Id. at 381. By considering the circumstances at the time, the decision not to

investigate need only be reasonable under professional norms, “giving a heavy measure of

deference to counsel’s judgments.” Id. at 380–81; compare Strickland 466 U.S. at 699 (counsel

reasonable not to argue emotional distress when aggravating factors outweighed mitigating

factors and judge known to appreciate remorse and admittance of guilt rather than mitigating

factors) with Wiggins v. Smith, 539 U.S. 510, 538 (2003) (“[A]vailable mitigating evidence,

taken as a whole, ‘might well have influenced the jury’s appraisal’ of [the defendant’s] moral

culpability.”).



35 – OPINION & ORDER
       The Court finds that Defendant has not demonstrated that Mr. Bertoni’s conduct fell

below the range of professional assistance. First, Defendant fails to demonstrate how the

evidence of Defendant’s introduction to oxycodone would have impacted his sentence for

conspiring in the largest oxycodone distribution ring ever found in this District. Second, there is

no credible evidence that Mr. Badamosi would have testified on behalf of Defendant at the

sentencing hearing. As noted above, there is some evidence of witness intimidation on the part of

Defendant. And, as the Government points out, this sentencing strategy would have been highly

unorthodox. Mr. Badamosi, a co-leader in the conspiracy with Defendant, had a cooperation

agreement with the Government and has since served his sentence. See Gov’t Sur-Response 17.

It is highly unlikely that, under the circumstances at the time of sentencing, Mr. Badamosi would

have made the statements he is now, in hindsight, willing to make. Further, this testimony—and

the limited testimony of Defendant’s friend Romel Beck—is unlikely to have made a difference

for Judge Haggerty in sentencing Defendant given the totality of the PSR and the conflicting

assertions of Ms. Nakachi in her proffer as to the leadership role of Defendant. See Def. Ex. 197.

       At sentencing, Mr. Bertoni also challenged the leadership adjustment. Mr. Bertoni filed a

sentencing memorandum in which he argued that the PSR was inaccurate and that Ms. Nakachi

was not Defendant’s subordinate. Def.’s Sentencing Mem. 3. He also cross-examined Agent

McGeachy on this issue. Sentencing Hr’g Tr. 22:15–28:22. In support of his mitigation

argument, Mr. Bertoni presented numerous letters attesting to Defendant’s character. Def.’s

Sentencing Mem. 3. He also argued that the proposed 210-month sentence constituted an

unwarranted sentence disparity between similarly situated co-defendants. Id. at 9. The fact that

Judge Haggerty nevertheless chose to impose a 210-month sentence does not prove that Mr.




36 – OPINION & ORDER
Bertoni’s assistance was ineffective. Accordingly, Plaintiff has not met his burden under

Strickland as to the sentencing phase of his case.

IV.     Cumulative Error Doctrine

        In the alternative, Defendant argues that the cumulative effect of Mr. Bertoni’s errors

warrants relief in this case. “In some cases, although no single trial error examined in isolation is

sufficiently prejudicial to warrant reversal, the cumulative effect of multiple errors may still

prejudice a defendant.” United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996). “Where

. . . there are a number of errors at trial, ‘a balkanized, issue-by-issue harmless error review’ is far

less effective than analyzing the overall effect of all the errors in the context of the evidence

introduced at trial against the defendant.” Id. (quoting United States v. Wallace, 848 F.2d 1464,

1476 (9th Cir. 1988)). In those cases where the Government's case is weak, a defendant is more

likely to be prejudiced by the effect of errors or misconduct. United States v. Berry, 627 F.2d

193, 201 (9th Cir. 1980). “This is simply the logical corollary of the harmless error doctrine

which requires us to affirm a conviction if there is overwhelming evidence of guilt.” Id.; see also

United States v. Hibler, 463 F.2d 455 (9th Cir. 1972). Here, the record demonstrates that Mr.

Bertoni was not ineffective and that Defendant was not prejudiced by the alleged actions of Mr.

Bertoni. See United States v. Fernandez, 388 F.3d at 1199, 1256 (9th Cir. 2004) (Where there

was no error, “cumulative error is simply inapplicable.”). Accordingly, the Court declines to

apply this doctrine here.

///

///

///

///



37 – OPINION & ORDER
                                        CONCLUSION

       The Court DENIES Defendant’s Motion to Vacate or Correct Sentence Under 28 U.S.C.

§ 2255 [824]. A certificate of appealability is DENIED because Defendant has not made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). The

parties shall submit a status report regarding the status of Defendant’s Motion for Return of

Property [840] within 30 days of this Order.

       IT IS SO ORDERED.



               Dated this __________ day of_______________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




38 – OPINION & ORDER
